t c memo united_states tax_court lucine williams petitioner v commissioner of internal revenue respondent docket no filed date lucine williams pro_se mark a weiner for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge larry l nameroff pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge nameroff special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure an addition_to_tax under sec_6651 in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure after concessions by the parties the issues to be decided are whether petitioner is entitled to a fuel tax_credit of dollar_figure and whether petitioner is liable for the accuracy-related_penalty petitioner resided in gardena california at the time he filed his petition petitioner filed his federal_income_tax return reflecting taxable interest_income of dollar_figure a schedule e partnership loss of dollar_figure a net_operating_loss_carryover of dollar_figure and itemized_deductions of dollar_figure petitioner also reported rental income of dollar_figure and claimed rental expenses of dollar_figure resulting in a net_income from rentals of dollar_figure for some unexplained reason the dollar_figure profit was not carried forward to the face of the form_1040 in the notice_of_deficiency respondent disallowed the schedule e partnership loss the net_operating_loss_deduction and reduced the itemized_deductions by all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure dollar_figure to reflect an allowance of the standard_deduction in addition respondent disallowed all of the rental expenses in the stipulation of facts and agreed adjustments the parties agreed that petitioner is not entitled to the schedule e partnership loss or the net_operating_loss_deduction of the disallowed rental expenses petitioner conceded dollar_figure and respondent conceded dollar_figure with regard to the itemized_deductions while the parties stipulated that petitioner substantiated taxes of dollar_figure they agreed that there is no tax_benefit because petitioner did not have itemized_deductions in excess of the standard_deduction finally respondent conceded the addition_to_tax for delinquency on his federal_income_tax return petitioner claimed a fuel tax_credit of dollar_figure respondent disallowed this amount in the notice_of_deficiency respondent contends that petitioner is not entitled to a fuel tax_credit and in any event has not substantiated his expenditures_for gasoline and diesel_fuel petitioner is a truck driver in petitioner owned two vehicles a dump truck that operates on diesel_fuel and a pickup truck that uses regular gasoline petitioner kept the the structure of petitioner’s trucking business apparently is that of a partnership with his son petitioner having percent interest in the partnership no partnership_agreement or records are contained in the record the parties have basically ignored the partnership in presenting this case and we shall do so as well dump truck at a yard in compton california and used his pickup truck to go from home to the yard as a dump truck driver petitioner usually worked at construction sites hauling materials like dirt broken asphalt and concrete the public_utilities commission of the state of california issued petitioner a special license to operate as a dump truck driver that license provides that petitioner may only use the truck within a 50-mile radius of the point of operations petitioner had his return prepared by r milo gilbert mr gilbert mr gilbert has been preparing petitioner’s returns for many years on his federal_income_tax return petitioner reported the purchase of big_number gallons of gasoline for which he claimed a credit of dollar_figure he also reported the purchase of big_number gallons of diesel_fuel for which he claimed a credit of dollar_figure in addition a dollar_figure credit was claimed for diesel powered light trucks and vans arriving at a total credit of dollar_figure mr gilbert testified that in preparing petitioner’s tax returns he always claimed the fuel tax_credit in support of the substantiation of the number of gallons of fuel purchased the parties stipulated to an adding machine tape reflecting total fuel purchases of dollar_figure respondent’s determinations are presumed correct and petitioner bears the burden of proving them erroneous rule a 290_us_111 as relevant to this case sec_34 allows a credit against a tax equal to the sum of the amounts payable to the taxpayer under sec_6421 with respect to gasoline used during the taxable_year otherwise than as a fuel in a highway vehicle sec_6421 provides as follows nonhighway uses --except as provided in subsection j if gasoline is used in an off-highway_business_use the secretary shall pay without interest to the ultimate_purchaser of such gasoline an amount equal to the amount determined by multiplying the number of gallons so used by the rate at which tax was imposed on such gasoline under sec_4081 sec_6421 provides the definition of off-highway_business_use as any use by a person in a trade_or_business of such person or in an activity of such person described in sec_212 otherwise than as a fuel in a highway vehicle-- i which at the time of such use is registered or is required to be registered for highway use under the laws of any state or foreign_country sec_6427 provides for the payment to the original_purchaser of any qualified diesel-powered highway vehicle the amount of dollar_figure for a truck or van this credit applies only to vehicles purchased after date sec_6427 with regard to the credit payable under sec_6421 petitioner must prove that his dump truck was not a highway vehicle that was registered or required to be registered for highway use rule a if so he then must establish the number of gallons of gasoline or diesel_fuel purchased in for use in the dump truck it is clear from petitioner’s testimony that he drove his dump truck on the highway from its storage yard to various project sites for which he had hauling contracts he also would haul materials from the project sites to other locations provided such destinations were within a 50-mile radius in so doing petitioner used public highways he has failed to prove that the dump truck was not a highway vehicle or that it was not registered or required to be registered for highway use see sec_48_4061_a_-1 manufacturers retailers excise_tax regs for a definition of highway vehicle and its use see also sec_48_6421-4 of the regulations with respect to the meaning of qualified_business_use for claiming the fuel tax_credit and particularly subparagraph which contains the following example illustrating its application m corporation a logging company files its income_tax return on the basis of the calendar_year during the company used big_number gallons of gasoline in its logging business of this amount big_number gallons were used as fuel in registered highway vehicles which were operated both on the public highways and on the company's private roads of the remaining big_number gallons big_number were used in nonhighway vehicles such as tractors and bulldozers and big_number gallons were used in highway vehicles such as heavy trucks which at the time of use were neither registered nor required to be registered under state law for highway use by reason of being operated entirely on the company's property as the ultimate_purchaser m may take a credit on its income_tax return for under this section in respect of the big_number gallons used in the nonhighway vehicles and the big_number gallons used in the unregistered highway vehicles however no credit may be allowed with respect to the big_number gallons used in the registered highway vehicles even though a portion of this gasoline was used in operating the vehicles continued petitioner is not entitled to a fuel tax_credit for diesel_fuel purchased similarly petitioner used his pickup truck for various purposes including commuting he has not proven that it was used for business or other profit-seeking purposes or that it was a nonhighway vehicle therefore he is not entitled to a fuel tax_credit for the gasoline purchased for use in the pickup truck hence we need not consider the alternative issue as to whether petitioner has established the purchase of gasoline or diesel_fuel and the amount of fuel tax paid under sec_6427 petitioner must establish that he purchased a diesel-powered highway vehicle after date from this record it would appear that the partnership not petitioner may have purchased the truck because no depreciation schedule is included with petitioner’s federal_income_tax return nevertheless petitioner has failed to establish the vehicle’s purchase date accordingly petitioner is not entitled to the fuel tax_credit of dollar_figure as claimed finally respondent determined an accuracy-related_penalty with respect to the fuel tax_credit after examination of the record herein and taking into account petitioner's reliance on continued on the company's own property mr gilbert we hold that petitioner is not liable for the accuracy-related_penalty to reflect the foregoing decision will be entered under rule
